                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,                                CASE NO &5

                         Plaintiff,

         vs.                                                  WAIVER OF PERSONAL
                                                          APPEARANCE AT ARRAIGNMENT
 CHRISTIAN OZUNA PA CHECO                                         AND ORDER

                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure 10(b), the defendant hereby waives
personal appearance at the arraignment on the charge[ s] cmTently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the information;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the information.


                                                              10/9/19
                                                       Date

                                                                10/9/19
                                                       Date


                                               ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not
 uilty plea to all counts is entered on record with the Clerk of Comi.


                              2FWREHU
                   _ day of _
        DATED this _                           
                                _ __ _ _ _ , 20_.

                                                       BY THE COURT:


                                                        ~ d~
                                                       MAGISTRATE JUDGE
                                                       UNITED STATES DISTRICT COURT
